Detailed Office Action
Examiner’s Comment – AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Election/Restriction
Applicant’s election without traverse of claims 18-20 in the reply filed on 9 December 2022 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 18
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hamada (2005/0259935; “Hamada”) in view of Naujoka, A. A. (3,485,556; “Naujoka”), and further in view of Chartoff et al. (2015/0023643; “Chartoff”).
Regarding claim 18, Hamada discloses in figures 21A and 21B, and related text, slab waveguide embodiments having graded refractive index profiles in the vertical/thickness direction and constant refractive index profiles in the two horizontal/lateral directions.
 
    PNG
    media_image1.png
    545
    703
    media_image1.png
    Greyscale


Hamada, Figures 21A and 21B


The optical device according to the twelfth embodiment comprises as a main element the graded index slab waveguide 2101 that transmits beams. The graded index slab waveguide 2101 is, as shown in FIG. 21A, a sheet-form multi-mode optical transmission line that extends parallel to the x-z plane. The graded index slab waveguide 2101 has a refractive index distribution in the direction of the thickness such that the highest refractive index n.sub.max is provided at the central position in the direction of the thickness and the refractive index does not increase with distance from the center. The graded index slab waveguide 2101 has a uniform refractive index in the direction of the width and has no refractive index distribution. The graded index slab waveguide 2101 includes an incident surface 2102 and an exit surface 2103.
Hamada, par. [0536].
A first manufacturing method is a method in which the graded index slab waveguides are manufactured by laminating ultra-thin films having different refractive indices according to the refractive index change in the direction of the thickness. Concrete examples of the first manufacturing method include a method adopting an epoxy, an acrylic, a polycarbonate or a polyimide resin. Since the refractive index is changed by adjusting the amount of addition of fluorine, heavy hydrogen, sulfur or the like to these resins, ultra-thin films having various refractive indices can be manufactured.
Hamada, par. [0592].
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Hamada’s waveguides to comprise: a solid composite resin waveguide body 2101 comprising: a first surface; a second surface parallel to the first surface; and a central layer in between the first surface and the second surface; wherein the solid composite resin has a substantially graded refractive index profile with a refractive index varying along a first dimension orthogonal to the first and second surfaces, wherein the refractive index is substantially not varying along second and third dimensions parallel to the first and second surfaces, wherein the first, second, and third dimensions are orthogonal to each other; because the resultant configuration would facilitate achieving high transmission rates. Hamada, Abstract.
Further regarding claim 18, Hamada does not explicitly disclose that the solid composite resin includes a cured inter-diffused mixture of first and second resins, wherein a refractive index of the first resin is different from a refractive index of the second resin.
However, Naujoka discloses variable-index optical resin materials comprising cured inter-diffused resins defining a transition zone of refractive index gradient from a higher-index first polymer to a lower-index second polymer through a co-polymeric portion having variable composition. Naujoka, col. 2, ll. 25-39.

It has been discovered that variable-index optical resin materials may he provided for manufacturing plastic optical elements. These plastic materials are produced by a novel process in which an interface is established between monomeric liquids. By diffusing the liquids in a controlled path and subsequently polymerizing the resin monomers, a nonhomogeneous optical solid material is created having a transition zone of refractive index gradient from a higher-index first polymer to a lower-index second polymer through a co-polymeric portion having variable composition. 
Naujoka, col. 2, ll. 25-39.
 In order to be useful for the novel process and materials the monomer compositions must be diffusible in at least one direction across an interface. The monomers must be chemically compatible and capable of forming copolymers with one another. The plastic optical elements must be transparent in a portion of the radiation spectrum. Another important property is the ability to polymerize the monomers after diffusion without significantly changing the composition gradients, at least the changes must be predictable or controllable.
Naujoka, col. 3, ll. 40-49.
The method steps involved in production of plastic lens by the diffusion process include; (a) establishing an interface between two or more monomeric compositions which are diffusible, chemically compatible, and capable of forming copolymers of varying composition; (b) diffusing the monomeric compositions into one another or at least one into the other in a controlled manner; and polymerizing the diffused and intermingled monomeric compositions to form solid optical resins having variable composition and refractive index in the diffused zone adjacent the original interface.
Naujoka, col. 4, ll. 10-21.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Hamada to comprise Naujoka’s solid composite resin of a cured inter-diffused mixture of first and second resins, wherein a refractive index of the first resin is different from a refractive index of the second resin, because the resulting configuration would enable a graded refractive index structure “that is seamless (i.e., there is little or no stratification of the layers or formation of optical artifacts due to layer interfaces).” 
Partial curing can be achieved with a limited, incremental dose of UV light that causes the resin to cure partially, so that when a layer is added on top there is slight interdiffusion of the layers that results in a final layer that is seamless (i.e., there is little or no stratification of the layers or formation of optical artifacts due to layer interfaces). The appropriate UV dose for curing can be controlled by regulating the light intensity or the exposure time or both. Uniform or non-uniform UV exposures can be used, and wavelengths or wavelength ranges can be selected based on monomer curing characteristics.
Chartoff, par. [0055].
Claims 19 and 20
Claims 19 and 20, as dependent upon claim 18, are rejected under 35 U.S.C. 103 as being unpatentable over Hamada (2005/0259935; “Hamada”) in view of Naujoka, A. A. (3,485,556; “Naujoka”), and further in view of Chartoff et al. (2015/0023643; “Chartoff”), as applied in the rejection of claim 18, and further in view of Yang et al. (A Liquid Waveguide with Dispersion and Interference Effect, Thirteenth International Conference on Miniaturized Systems for Chemistry and Life Sciences; 2009; “Yang”).
Although claims 19 and 20 are directed at a device, claims 19 and 20 recite “a process comprising: flowing …” and “the process further comprises controlling …,” respectively. The patentability of claims 19 and 20’s device does not depend upon its method of production. MPEP § 2113, Product-by-Process Claims (“Product-by-Process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.").
Regarding claims 19 and 20, as dependent upon claim 18, Hamada in view of Naujoka and further in view of Chartoff, as applied in the rejection of claim 18, discloses a process of forming an nonhomogeneous optical solid material by disposing at least two different liquid (resin-forming) monomers which when polymerized define a “a transition zone of refractive index gradient from a higher-index first polymer to a lower-index second polymer through a co-polymeric portion having variable composition.” Naujoka, col. 2, ll. 25-39.
Furthermore, Yang discloses in figures 1-4, and related text, graded refractive index configurations formed by flowing adjacent liquids that differ in refractive index, viscosity, temperature, and flow rate. Yang, p. 957 (“It consists of two cladding flow streams and one core flow stream with different refractive indices. An index gradient is formed by diffusion between the core and the cladding flow streams. The change in the index gradient can be in both perpendicular direction and parallel direction [3]. When white light is coupled into the waveguide, the white light beam in the core flow stream is dispersed into different frequency spectra constructing a rainbow with different colors (λ1 > λ2 > λ3) and different pitches (Λ1 > Λ2 > Λ3), which is acted as a dispersion effect (see Fig. 2). When the split light is recombined, interference occurs. Therefore, the light is transmitted by a cycle state of light splitting/recombining in the microchannel.”).

    PNG
    media_image2.png
    418
    418
    media_image2.png
    Greyscale

Yang, Figure 1


Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Hamada in view of Naujoka and further in view of Chartoff, as applied in the rejection of claim 18, to comprise:
19. The waveguide of claim 18, wherein the solid complex resin is manufactured by a process comprising: flowing the first resin into a central flat inlet of a plurality of inlets at a first end of the diffusion channel-including an outlet at a second end opposite to the first end and separated from the plurality of inlets by a channel length; and flowing the second resin into an outer flat inlet of the plurality of inlets along a periphery of the first resin; wherein at least a portion of the second resin diffuses into at least a portion of the first resin in the diffusion channel over the channel length to form a mixture of the first resin and the second resin.
20. The waveguide of claim 19, wherein the process further comprises controlling at least one of: a first flow rate of the first resin, a second flow rate of the second resin, a time allowed for the diffusion, a proportion of the first resin to the second resin, or a gradient of temperature across the diffusion channel.
because the resulting configurations would facilitate creating “gradients in optical properties by diffusion.” Yang, Abstract.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2874